Exhibit 10.1

Certain confidential information contained in this Exhibit was omitted by means
of redacting a portion of the text and replacing it with asterisks (***). This
Exhibit has been filed separately with the SEC without the redaction pursuant to
a Confidential Treatment Request under Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

TERMINATION AND FUTURE SHARING AGREEMENT

This TERMINATION AND FUTURE SHARING AGREEMENT (this “Agreement”) is entered into
as of September 30, 2015, by and among WLR-Greenbrier Rail Inc., a Delaware
corporation (the “Company”) and Greenbrier Leasing Company LLC, an Oregon
limited liability company (“GLC”). Capitalized terms used herein but not
otherwise defined shall have the meaning set forth in the Railcar Purchase
Agreement (as defined below).

Background

WHEREAS, GLC and the Company are party to the following agreements: Syndication
Agreement dated April 29, 2010, Advisory Services Agreement dated April 29,
2010, Letter Agreement regarding Participation in Line of Credit Agreement dated
April 29, 2010, and a Contract Placement Agreement dated April 29, 2010 (the
“Prior Agreements”); and

WHEREAS, in connection with GLC’s purchase of that certain railcar lease fleet
(the “Lease Fleet”) from WL Ross-Greenbrier Rail I LLC (“Rail I”), an affiliate
of the Company, pursuant to a Railcar Purchase Agreement dated of even date
herewith (the “Railcar Purchase Agreement”), the parties desire to terminate
each of the Prior Agreements and enter into this Agreement, in part, as an
inducement (i) for Rail I to enter into the Railcar Purchase Agreement, and to
consummate the transactions contemplated therein, and (ii) for the Company and
its affiliates to cooperate in the performance of the transactions contemplated
by the Payoff Agreement, and the remarketing of the Lease Fleet.

Agreement

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties hereto, intending to be legally bound, do hereby agree as follows:

1. Termination. The parties agree that at the Closing, each of the Prior
Agreements shall be terminated automatically without any further action by
either party, provided, that, all provisions of each of the Prior Agreements
that expressly or by their nature provide for rights, obligations, or remedies
that extend beyond termination of the Prior Agreement shall survive and remain
in full force and effect.

2. Fee. At the Closing, GLC shall pay the Company a fee of $1,000,000, which fee
and all amounts allocated to the Company and any of its affiliates pursuant to
the first paragraph of Section 4 subparagraph (iii) below from the Citizens
Accounts (as defined below), the Company agrees shall be retained in the Company
and available to Rail I to satisfy any obligations owed to GLC under the Railcar
Purchase Agreement by Rail I until December 15, 2016. Such fee is in exchange
for the Company:

(a) Terminating the Prior Agreements;

(b) Causing Rail I to enter into the Railcar Purchase Agreement and consummate
the transactions contemplated thereby; and

(c) Agreeing to maintain the existence of Rail I until December 15, 2016 and the
other covenants set forth below.

 

Page 1 of 5—TERMINATION AGREEMENT



--------------------------------------------------------------------------------

3. Future Distributions.

As further consideration of the Company’s obligations under
Section 2(a)-(d) above, GLC shall also make distributions to the Company as
contemplated and set forth under Section 3(c) of Exhibit A attached hereto (the
“Future Distributions”).

4. Covenants.

The Company covenants and agrees to (i) maintain its existence and that of Rail
I until December 15, 2016; (ii) to cooperate with GLC in the remarketing and
sale of the Lease Fleet following the Closing; and (iii) to work together with
GLC in good faith, and cause its affiliates to work with GLC in good faith, to
reconcile and properly allocate and distribute to the appropriate parties as may
be mutually agreed the funds in each of the Citizens Bank of MA accounts set
forth on Exhibit B (collectively, the “Citizen Accounts”) within five days of
Closing.

GLC agrees to promptly provide notice to the Company of the occurrence of any
Lease Fleet Event and, within 10 business days of the end of each calendar
month, provide notice and reasonable supporting details of the receipt and
calculation, as applicable, of all Lease Income, Residual Income, Transaction
Income and related Fleet Reserves and Distributable Cash.

GLC also agrees to reimburse the Company promptly upon demand for all
incremental necessary corporate services, accounting, audit and other
out-of-pocket costs and expenses of maintaining its existence and the existence
of Rail I, Holdings and the Accounts from December 15, 2015 through December 15,
2016.

5. Indemnification.

(a) Indemnification. Each party (“Indemnifying Party”) agrees to indemnify and
hold harmless the other party and such party’s affiliates and its and their
respective principals, officers, directors, shareholders, partners, members,
managers and employees (each, an “Indemnified Party”) from and against, and to
pay or reimburse any such Indemnified Party for, any and all actions, claims,
demands, proceedings, investigations, inquiries, liabilities, obligations,
fines, deficiencies, costs, expenses, royalties, losses and damages (whether or
not resulting from third party claims) related to or arising out the
Indemnifying Party’s Covered Acts, and to reimburse such Indemnified Party for
out-of-pocket expenses (including reasonable and documented legal and accounting
fees) incurred by it in connection with, or relating to investigating, preparing
to defend or defending any actions, claims or other proceedings (including any
investigation or inquiry) arising in any manner out of, or in connection with,
the Indemnifying Party’s Covered Acts (whether or not such Indemnified Party is
a named party in such proceeding); provided, however, that no party shall be
responsible under this Section 5(a) for any claims, liabilities, losses, damages
or expenses to the extent that they are agreed by the Indemnifying Party and
such Indemnified Party, or finally determined in arbitration or judicially
(without right of further appeal), to result from actions taken by such
Indemnified Party due to such Indemnified Party’s gross negligence, willful
misconduct, bad faith or knowing violation of applicable law. “Covered Acts”
only includes breach of this Agreement, gross negligence, willful misconduct,
bad faith or knowing violation of applicable law.

(b) Limitation on Liability. In no event will any party to this Agreement be
liable

 

Page 2 of 5—TERMINATION AGREEMENT



--------------------------------------------------------------------------------

under this Agreement for any punitive, exemplary, indirect, special, incidental
or consequential damages, including lost profits or savings, whether or not such
damages are foreseeable, or in respect of any liabilities relating to any third
party claims (whether based in contract, tort or otherwise), unless such damages
are owed and paid by such party to a third party.

(c) Contribution. If and to the extent that the indemnification provided for in
Section 5(a) is not enforceable for any reason, the applicable Indemnifying
Party agrees to make the maximum contribution possible pursuant to applicable
law to the payment and satisfaction of any actions, claims, liabilities, losses
and damages incurred by an Indemnified Party for which such Indemnified Party
would have otherwise been entitled to be indemnified hereunder.

6. Waiver and Release. Each of GLC and the Company hereby waive and release any
and all claims, counterclaims, debts, liabilities, demands, obligations,
actions, and causes of action, known or unknown, vested or contingent, of every
nature and kind, that either may now have or may have had against the other, or
any of their affiliates, and their and their affiliates’ respective past,
present, and future officers, directors, shareholders, members, managers,
employees, successors, and assigns (the “Released Parties”), that may have
arisen or accrued through the date of this Agreement, and upon Closing and
through the closing date thereunder, whether arising under or relating to the
Prior Agreements or otherwise, and forever release and discharge the Released
Parties from any and all claims, suits or causes of action they may have against
any of them as of the date of this Agreement, and upon the Closing through the
closing date thereunder, whether arising under or relating to the Prior
Agreements or otherwise. Notwithstanding anything to the contrary in this
Section 6 the releases provided above shall not apply to any rights or
obligations arising out of or related to this Agreement, the Railcar Purchase
Agreement or any rights and obligations set forth in the Prior Agreements that
by their terms survive the expiration or termination of the Prior Agreements as
more fully described in Section 1 above. Each of WL Ross-Greenbrier Rail
Holdings I LLC (“Holdings”) and the Company hereby waive and release any and all
claims, counterclaims, debts, liabilities, demands, obligations, actions, and
causes of action, known or unknown, vested or contingent, of every nature and
kind, that either may now have or may have had against the Lease Fleet, that may
have arisen or accrued through the date of this Agreement, and upon Closing and
through the closing date thereunder, whether arising under or relating to the
Subordinated Loan Agreement dated April 27, 2010 between Rail I and Holdings, or
otherwise.

7. Miscellaneous.

(a) Confidentiality. The terms and conditions of this Agreement are
confidential, and except as otherwise required by law, or disclosure in any
filing required of such party or such party’s affiliate with any securities
commission or other regulatory agency or as may be required by the securities
listing requirements applicable to such party or such party’s affiliates,
neither party shall disclose this Agreement or any portion hereof to any person
other than its legal counsel, investors, affiliates, advisors and accountants
without prior written consent of the other party.

(b) Notices. All notices, demands and other communications given or delivered
under this Agreement shall be in writing and shall be deemed to have been given
(i) when personally delivered as evidenced by a signed receipt, (ii) 3 business
days after being mailed by first class mail, certified with return receipt
requested, or (iii) upon actual receipt if delivered by a reputable overnight
courier for next business day delivery, to the following addresses (or such
other address as is specified in writing):

 

Page 3 of 5—TERMINATION AGREEMENT



--------------------------------------------------------------------------------

Greenbrier Leasing Company LLC

One Centerpointe Drive, Suite 200

Lake Oswego, Oregon 97035

Attn: General Counsel

WLR-Greenbrier Rail Inc.

1166 Avenue of the Americas

New York, New York 10036

Attn: Wendy L. Teramoto

(c) Entire Agreement; Amendment and Modification. This Agreement constitutes the
entire agreement between the parties with respect to the subject matter hereof,
superseding all prior understandings and agreements whether written or oral.
This Agreement may not be amended or revised except by a writing signed by GLC
and the Company.

(d) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns but may
not be assigned (and no duties may be delegated) by any party without the prior
written consent of the other party hereto; provided that the Company may assign
any of its rights to receive payments hereunder to any of its affiliates
(including related funds or investors) upon prior written notice to GLC and
provided that the Company shall at all times remain liable hereunder
notwithstanding such assignment, including, without limitation, remaining liable
for any indemnification hereunder.

(e) Governing Law; Venue. THIS AGREEMENT SHALL IN ALL RESPECTS BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, UNITED
STATES OF AMERICA, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE WITHOUT REFERENCE TO PRINCIPLES OF CONFLICTS OF LAW (OTHER THAN
TITLE 14 OF ARTICLE 5 OF THE GENERAL OBLIGATIONS LAW).

(f) Waiver of Jury Trial. Each party hereby irrevocably waives any right it may
have, and agrees not to request, a jury trial for the adjudication of any
dispute hereunder or in connection herewith or arising out of this Agreement or
any transaction contemplated hereby.

(g) Survival. The obligations under this Agreement shall survive until fully
performed and with respect to indemnification obligations, shall survive until
the expiration of the statute of limitations for any claims that may be made
thereunder.

(i) Counterparts. This Agreement may be signed and delivered in multiple
counterparts (including delivery by means of facsimile), each of which shall be
deemed an original but which together shall constitute one and the same
instrument.

[signature page follows]

 

Page 4 of 5—TERMINATION AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Advisory Services
Agreement as of the date first above written.

 

WLR-GREENBRIER RAIL INC. By:   /s/ Wendy Teramoto Name:   Wendy Teramoto Title:
  Vice President

 

GREENBRIER LEASING COMPANY LLC

By:   /s/ Larry Stanley Name:   Larry D. Stanley Title:   Vice President

 

SIGNATURE PAGE—TERMINATION AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

Future Distributions

 

1) Certain Definitions.

 

  a) “Distributable Cash” means Lease Income, Residual Income, and Transaction
Income.

 

  b) “Fleet Reserve” means a reserve amount equal to GLC’s good faith estimate
of unpaid trailing expenses for the Lease Fleet.

 

  c) “Lease Fleet Event” shall mean the sale or other transfer of any ownership
interests by GLC in the Lease Fleet to unaffiliated third parties.

 

  d) “Lease Income” means the cash payments received by GLC or its affiliates
made by lessees pursuant to leases under the Lease Fleet (including pre-Closing
Lease Income which includes amounts in the Accounts at Closing) (i) less
out-of-pocket expenses (including pre-Closing trailing expenses and any interest
expense associated with GLC’s borrowing in connection with its purchase of the
Lease Fleet) reasonably incurred by GLC or its affiliates in maintaining the
Lease Fleet, and (ii) less any Fleet Reserve.

 

  e) “Payment Date” is the date when GLC makes a distribution of Distributable
Cash in accordance with Section 2 of this Exhibit A.

 

  f) “Residual Income” means any amounts remaining in the Fleet Reserve after
all trailing expenses have been paid, once finally determined by GLC, provided
in the case of any Lease Fleet Event, within two weeks of any Lease Fleet Event,
GLC shall provide a calculation of any amounts to remain in the Fleet Reserve
with respect to such assets sold and an estimated time when any amount remaining
in such Fleet Reserve will convert to Residual Income.

 

  g) “Transaction Income” means the cash consideration received by GLC in a
Lease Fleet Event (i) less the documented out-of-pocket transaction costs of
such Lease Fleet Event and (i) less any Fleet Reserve.

 

2) Timing of Cash Distributions.

 

  a) GLC will distribute Transaction Income within two business days following
its receipt of cash consideration, in connection with each closing of a Lease
Fleet Event.

 

  b) GLC will distribute Lease Income within ten business days following the end
of each calendar month.

 

  c) GLC will distribute the Residual Income within ten days following GLC’s
final determination of the Residual Income, if any.

 

3) On each Payment Date, GLC shall pay to the Company, or retain for itself,
Distributable Cash in the following priority and amounts:

 

  a)

First, GLC shall retain an amount, that when taken together with all prior
amounts retained by GLC pursuant to this clause First, is equal to: (i) the
purchase price paid by GLC for the Lease

 

1

EXHIBIT A



--------------------------------------------------------------------------------

  Fleet at the Closing (the “Purchase Price”), (ii) plus the documented
out-of-pocket expenses and closing costs incurred by GLC in connection with its
purchase of the Lease Fleet, the dollar amount which shall be provided by GLC to
the Company no later October 31, 2015, (iii) plus $1 million,

 

  b) Second, GLC shall retain an amount, taken together with all prior amounts
distributed pursuant to this clause Second, that would yield GLC a *** pre-tax
internal annual rate of return on the total of (i) the Purchase Price, (ii) less
amounts borrowed to pay the Purchase Price, (iii) plus $1 million, (iv) plus the
documented out-of-pocket expenses and closing costs incurred by GLC in
connection with its purchase of the Lease Fleet, the dollar amount which shall
be provided by GLC to the Company no later October 31, 2015;

 

  c) Third, GLC shall pay the Company of *** and retain *** of the balance of
the Distributable Cash until both (i) the amounts received by Company returns to
the Company its original equity investment in Rail I of *** (the “Original
Equity Investment”) plus amounts that yield the Company a pre-tax internal
annual rate of return of *** on the Original Equity Investment since the Closing
and (ii) the amounts received by GLC under this subsection returns to GLC its
original investment in Rail I of *** (the “GLC Original Investment”) plus
amounts that yield GLC a pre-tax internal rate of return of *** on the GLC
Original Investment; and

 

  d) Fourth, GLC shall retain 100% of all Distributable Cash thereafter.

4) Example calculations of selected provisions under this Exhibit A are attached
hereto as Exhibit A-1.

 

2

EXHIBIT A